UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6323



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


WILLIAM HILL, a/k/a Mohawk, a/k/a Mo,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:94-cr-00107-TSE-1; 1:07-cv-00986-TSE-1)


Submitted:     April 17, 2008                 Decided: April 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Hill, Appellant Pro Se.  Charles Philip Rosenberg, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Hill seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner   satisfies    this   standard    by

demonstrating    that    reasonable       jurists   would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court     is       likewise   debatable.      See     Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Hill has not made the requisite showing.             Accordingly, we deny a

certificate of appealability and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       DISMISSED




                                       - 2 -